 In the Matter of PITTSBURGH PLATE GLASS COMPANYandFEDERATIONOF FLAT GLASS WORKERS OF AMERICACase No. R-9370.-Decided November 22, 1937Glass Products Industry-Investigation of Representatives:controversy con-cerning representation of employees: rival organizations, refusal by employerto recognize petitioning union as exclusive bargaining agency-UnitAppro-priate for Collective Bargaining:wage and occupational differences ; estab-lished labor organizations in plant ; eligibility for membership in said organi-zations ; history of collective bargaining relations with employer-Representa-tives:proof of choice : membership in union ; signed authorization designatingpetitioning union as collective bargainingagent-Certification of Representa-tives:upon proof of majority representation.Mr. W. J. Perricelli,for the Board.Mr. Edward Lamb,of Toledo, Ohio, andMr. Albert Skinner,ofColumbus, Ohio, for the Glass Workers.Mr. Ellsworth Bundy,of Cincinnati, Ohio, for the Glaziers' Local.Mr. Frank Hammer,of Cincinnati, Ohio, andMr. Brockie Farrell,for the Teamsters.Mr. A. Bruce Hunt, Jr.,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn June 29, 1937, the Federation of Flat Glass Workers of Amer-ica, herein called the GlassWorkers, filed a petition with the Re-gional Director for the Ninth Region (Cincinnati, Ohio) allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of the Cincinnati, Ohio, plant and warehouseof the Pittsburgh Plate Glass Company, herein called the Company,and requesting an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449, herein called the Act.On July 9, 1937, the NationalLabor Relations Board, herein called the Board, acting pursuantto Section 9 (c) of the Act, and Article III, Section 3, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,ordered an investigation and authorized the Regional Director to193 194NATIONAL LABOR RELATIONS BOARDconduct it and to providefor anappropriate hearing upon duenotice.On July 29, 1937, the Regional Director issued a notice-of hearingto be held on August 5, 1937, at Cincinnati, Ohio, copies of whichwere duly served upon the Company and the Glass Workers. Copiesthereof were also duly served upon Glaziers' Local Union No. 387 ofthe Brotherhood of Painters, Decorators, and Paperhangers ofAmerica, Inc., herein called Glaziers' Local and the Local Union ofthe International Brotherhood of Teamsters, Chauffeurs, Stablemen,and Helpers of America, herein called the Teamsters, two labor or-ganizationsclaiming to represent employees of the Company.Pur-suant to the notice a hearing was held in Cincinnati, Ohio, on August-5,1937, before Fred A. Hughes, the Trial Examiner duly designatedby the Board. The Board and the Glass Workers were representedby counsel and the Glaziers' Local and the Teamsters by their agents,and allparticipated in the hearing.No appearance was made forthe Company. Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issueswas afforded all parties appearing.During the course of the hear-ing the Trial Examiner made several rulings on objections to theadmissionof evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were commit-ted.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.TIIE BUSINESS OF THE COMPANYThe Pittsburgh Plate Glass Company was incorporated in Penn-sylvania August 24, 1883, and reincorporated November 3, 1920. Itsprincipalbusinessoffice is in Pittsburgh, Pennsylvania.The Com-pany owns various plants and jobbing warehouses, 71 in number,throughout the United States, among which is the plant at Cincin-nati,Ohio, with which this case is concerned.The Company is engaged in the manufacture and sale at whole-saleand retail of plate, window, safety and other types of flat andstructural glass; paints,varnishes, lacquers, linseed oil, brushes andkindred articles; alkalis, chemicals and cement.The business of theCincinnati plant is the manufacture and sale of mirrors, and the job-bing of glass,paints and brushes.The Company employs approxi-mately 106 to 114 persons, including office and sales forces, at thisplant.Materials required for the manufacture of mirrors are shipped tothe plant from outside the State of Ohio, as are the products to bejobbed.Glass is shipped from Ford City, Pennsylvania, Creighton,Pennsylvania,Mount Vernon, Ohio, and Clarksburg, West Virginia. DECISIONS AND ORDERS195Various types of paints are received from Milwaukee, Wisconsin,brushes from Baltimore, Maryland, and linseed oil from Redwing,Minnesota.These materials and products come from other plants ofthe Company by rail and truck. Silver is purchased from a privateconcern in New York City.Approximately 75 per cent of the rawmaterials shipped to the Cincinnati plant for manufacturing andjobbing purposes come from without the( State of Ohio, while ap-proximately 50 per cent of the products sold by said plant are shippedto points outside the State of Ohio.The Cincinnati plant employs on its regular pay roll about 18salesmen who solicit orders in Ohio, Indiana, West Virginia, andKentucky as well as commissioned salesmen who operate in NewYork, Pennsylvania, and Tennessee.The various products sold bythe Cincinnati plant are sold to furniture and building concerns,retail stores for paint and brushes, and railway and bus companies.In addition to the facts set forth above, the Company, in its appli-cation to the United States Patent Office for registration of the trademark "Vitoloil", a trade name used and owned by the Company,made oath by its secretary that "said trade mark is used by said,Corporation in commerce among the several States of the UnitedStates." 1Further, it was stipulated by the Company and otherparties to the instant proceedings that the business of the Cincinnatiplant is interstate and that 75 per cent of the purchases of raw ma-terials are made outside the State of Ohio.II.THE ORGANIZATIONS INVOLIEDFederation of Flat Glass Workers is a labor organizationaffiliatedwith the Committee for Industrial Organization. It admits to mem-bership persons employed in the glass industry, but its exact jurisdic-tion is not defined in the record.Glaziers' Local Union No. 387 of the Brotherhoodof Painters,Decorators and Paper Hangers of America isa labor organizationaffiliated with the American Federation of Labor. It admits to mem-bership all workers in the Cincinnati plant, except supervisory,cleri-cal and salaried employees, and salesmen and truck drivers.The Teamsters and Chauffeurs Local Union of theInternationalBrotherhood of Teamsters, Chauffeurs, Stablemen, and Helpers ofAmerica is a labor organization affiliated with the American Federa-tion of Labor and admits to membership the truck drivers employedin the Cincinnati plant.III.THE QUESTION CONCERNING REPRESENTATIONEfforts of the Glass Workers to organize at the Company plantwere commenced in June 1937.At the hearing the Glass Workers'Board's Exhibit Nos 5B and C. 196NATIONAL LABOR RELATIONS BOARDsubmitted in evidence an authorization containing 33 signatures,designating and authorizing the Glass Workers to act on behalf ofthe signers, who represent themselves to be employees of the Com-pany, in negotiating a contract with the Company.This numberconstitutes a majority of the normal number of the employees out-side of supervisory employees and the office and sales force, whichwe shall hereafter refer to as the production employees.Twenty-seven of the signatures were verified by various witnesses.Nonewere challenged.All signers were identified by the dues books ofthe Glass Workers as members of the Local. The evidence is notclear as to when these signatures were obtained, but it is indicatedthat all were obtained on or prior to June 25, 1937.On or about June 25, 1937, a representative of the Glass Workersheld a conference with the manager of the Company during whichthe latter was informed that the Glass Workers represented a major-ity of the Company's production employees and desired to negotiatea contract in their behalf.The Company refused then and has sincecontinued to refuse to recognize the Glass Workers as the bargainingagency for its production employees. It is indicated by evidence in-troduced on behalf of the Glass Workers that this refusal of theCompany to bargain or negotiate a contract has been due to a threat-ened boycott of the Company's products on the part of the Glaziers'Local should any contract between the Company and the Glass Work-ers be entered into.Whatever the real reason, it is evident that suchrecognition on the part of the Company has been denied the GlassWorkers.We find that a question has arisen concerning the representationof the employees of the Company.IV.THE EFFECT OF THE QUESTION OF REPRESENTATION ON COMMERCEWe find that the question concerning representation which hasarisen, in connection with the operations of the Company set forth inSection I above, has a close, intimate, and substantial relation -totrade, traffic and commerce among the several States, and tends tolead to labor disputes burdening and obstructing commerce and the.free flow of commerce.V.THEAPPROPRIATE UNITThe petition of the Glass Workers alleges that the proper and ap-propriate unit consists of : "Employees engaged in the processing andmanufacturing of mirrors", thereby excluding the glaziers and truckdrivers among the production employees.During the course of thehearing before referred to, the Glass Workers changed its positionand contended that the unit appropriate for purposes of collectivebargaining is the entire Cincinnati plant, exclusive of the office force, DECISIONS AND ORDERS197salesmen, and salaried and managerial employees.This change ofposition was due to the threat of a boycott above mentioned.Within the production divisions of the plant there are' five depart-ments, namely (1) Plate Glass, (2) Art Glass, (3) Glass Jobbingand Glazing, (4) Shipping, and (5) Mirror.The first two nameddepartments have a combined personnel of from 14 to 16; the thirdhas from 10 to 15 employees; the fourth from two to three employees;and there are 37 employees in the mirror department.The maximum figures listed, totaling 71, represent the approximatenumber of employees when production is at a peak. In normal timesthe number of employees within the named departments, as shownabove, is 63, the total of the minimum figures listed.Persons employed within the mirror department are known assilverers, bevelers, framers, polishers, cleaners, buffers, and packers.The output of this department comprises approximately 15 to 18 percent of the Company's business. It is within this department alonethat the Glass Workers has secured members.The glaziers, all members of the Glaziers' Local, employed by thecompany are highly skilled and are paid at the rate of $1.55 per hour.The truck drivers, all members of the Teamsters, are semi-skilled em-ployees and earn 67 cents per hour, while thebalance of the employeeswithin the named departments are paid at hourly rates varying from43 cents to 65 cents.The types of work done by the various employees differ sharply, asdo their qualifications and rates of pay.Employees in the mirrordepartment are engaged in the manufacture and production of mir-rors.They and the employees in the plate glass and art glass de-partments work within the plant.The work of the glaziers is theinstallation of glass for customers and, consequently, is performed,outside the plant.Glazing contracts constitute nearly 50 per centof the Company's business.The duties of the truck drivers includethe loading, unloading and hauling of glass.Employees are nottransferred from one type of work to another and there is little evi-dence of interdependence in the operations of the named departments.The glaziers have clearly shown a desire to be represented separatelyfor bargaining purposes, as have-the truck drivers.There are approximately 51 members of the Glaziers' Local em-ployed in Cincinnati, Ohio.Since 1913 members of the Glaziers'Local employed by the Company have had a series of written, closed-shop agreements with the management covering rates of pay, hours,and working conditions of the glaziers.The plate and art glassworkers and the mirror ' men are eligible for membership in theGlaziers' Local, but it appears that all members of this Local whoare employed by the Company are glaziers.No effort has ever beenmade on the part of the Glaziers' Local to negotiate with the Com- 198NATIONAL LABOR RELATIONS BOARDpany in behalf of employees eligible for membership in, but not mem-bers of, the Local.At the time of the hearing already referred to, the Company em-ployed two truck drivers. It was testified that an additional truckdriver would be employed shortly thereafter.These employees aremembers of the Teamsters which, for a period of from seven to tenyears, has had a series of written closed-shop agreements with theCompany covering rates of pay, hours and working conditions.Itwas indicated that relations between the Company and theGlaziers'Local have been on a satisfactory basis since their firstcontract was entered into.Such is also the case with respect to re-lations between the Company and the Teamsters.The present con-tract between the Company and the Glaziers is for a two-year periodof duration; that between the Company and the Teamsters is for aone-year period of duration.In order to insure to the employees of the Company the full bene-fit of their right to self-organization and collective bargaining, andotherwise to effectuate the policies of the Act, we find that all theemployees of the Company, excluding the glaziers, truck drivers,office force, salesmen, supervisors, and managerial and salaried em-ployees, constitute a unit appropriate for the purposes of collectivebargaining, in respect to rates of pay, wages, hours of employment,and other conditions of employment.VI.THE DETERMINATION OF REPRESENTATIVESThere are from 63 to 71 production employees of the Company,the number varying as the amount of business fluctuates.Excludingthe glaziers and truck drivers, there remain 51 to 53 productionemployees within the appropriate unit.The Glass Workers' exhibit, heretofore described, contains thesignatures of 33 employees, all in the mirror department, selectingthe Glass Workers as their bargaining agency.We find that the Glass Workers has been designated and selectedby a majority of the employees in the appropriate unit as their repre-sentative for the purposes of collective bargaining.The GlassWorkers is, therefore, by virtue of Section 9 (a) of the Act, theexclusive representative of all the employees in such unit for thepurposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment, and wewill so certify.CONCLUSIONS OF LAW .On the basis of the above--findings of fact and upon the entirerecord in the case, the' Board makes the following conclusions oflaw : DECISIONS AND ORDERS199,1.A question affecting commerce has arisen concerning the repre-sentation of employees of Pittsburgh Plate Glass Company at itsCincinnati, Ohio, plant and warehouse, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the National Labor Rela-tions Act.2.All of the employees of Pittsburgh Plate Glass Company atitsCincinnati,Ohio, plant and warehouse, excluding the glaziers,truck drivers, office force, salemen, supervisors, and managerial andsalaried employees, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of theNational Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Section 8,of National Labor Relations Board Rules and Regulations-Series 1,as amended,IT IS HEREBY CERTIFIED that Federation of Flat Glass Workers ofAmerica has been designated and selected by a majority of theemployees of Pittsburgh Plate Glass Company at its Cincinnati,Ohio, plant and warehouse, excluding the glaziers, truck drivers,office force, salesmen, supervisors, and managerial and salaried em-ployees, as their representative for the purposes of collective bar-gaining, and that, pursuant to Section 9 (a) of the Act, Federationof Flat Glass Workers of America is the exclusive representativeof all such employees for the purposes of collective bargaining inrespect to rates of pay, wages, hours of employment, and other con-ditions of employment.67573-38-vol iv-14